PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 11,454,573
Issue Date: September 27, 2022
Application No. 16/892,688
Filed: June 04, 2020
Attorney Docket No. 100858.01215
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the request for refunds filed January 20, 2022.

The request for refund is Granted.

Applicant request a refund of $70.00 for duplicate petition fees paid on January 04, 2022 and January 10, 2022, for the filing of a petition to withdraw from issue.

The Office finance records show that duplicate petition fee payments for filing a petition to withdraw from issue were paid. Therefore, a total of $70.00 has been refunded to applicant’s credit card account on May 19, 2022.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231.  


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions